PER CURIAM.
Steven Lester petitions this court for a writ of mandamus directing the district court to rule on his habeas corpus petition filed pursuant to 28 U.S.C.A. § 2254 (West 1994 & Supp.2001), which Lester filed in September 1999. The district court docket sheet reveals that on June 10, 2002, the district court entered a final order denying relief on Lester’s § 2254 petition. Accordingly, Lester has received the relief he seeks in his mandamus petition. Although we grant Lester leave to proceed in forma pauperis, we dismiss the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DISMISSED.